MANAGEMENT AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of the day of 1st day of January,
2013 (the “Effective Date”), entered into between Cannabis Science, Inc., with
its principal offices located at 6946 North Academy Blvd Suite B #254, Colorado
Springs, Colorado 80918 (the “Company” or “CBIS”) and Bogat Family Trust, with
an address of #503 1155 Robson St., Vancouver, BC V6E 1B5 2M9 (the “Consultant”)
in connection with the provision of the Consultant’s services to the Company.




WHEREAS:




A.

The Company is in the business of manufacturing, marketing and distributing
legal cannabis/hemp products worldwide;




B.

The Company wishes to engage the services of the Consultant as an independent
contractor of the Company; and




C.

The Company and the Consultant have agreed to enter into a consulting agreement
for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS A CONSULTANT




1.1

The the Company hereby engages the Consultant as an independent contractor of
the Company, to undertake the duties and exercise those powers as requested by
the Company or its subsidiaries from time to time, (collectively the “Services”)
and the Consultant accepts such engagement on the terms and conditions set forth
in this Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for a period of five years (5) years or until terminated earlier
pursuant to Sections 13 or 14 herein (the “Term”).  




3.

CONSULTANT SERVICES




3.1

The Consultant shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacity of Managing Consultant.  The
Consultant agrees that his duties may be reasonably modified at the Company’s
and the Consultant’s mutual agreement from time to time.




2.2

In providing the Services the Consultant shall:




·

comply with all applicable local statutes, laws and regulations;

·

not make any misrepresentation or omit to state any material fact which results
in a misrepresentation regarding the business of the Company;

·

not disclose, release or publish any information regarding the Company without
the prior written consent of the Company; and subject to section 5 herein, not
employ any person in any capacity, or contract for the purchase or rental of any
service,
article or material, nor make any commitment, agreement or obligation whereby
the Company shall be required to pay any monies or other consideration without
the Company's prior written consent.




             

             




4.

CONSULTANT COMPENSATION




3.1

Management Fees.  
As further compensation for the provision of the Services, the Company shall
issue to the Consultant or his assigns the sum of 166,667 shares of Series A
preferred stock in the Company as compensation for services provided over the
Term of this Agreement, which is due and payable and shall be deemed issued upon
signing the Agreement (the “Compensation”).




3.2

Termination.  
In the event of termination of this Agreement by either party irrespective of a
breach, default or other event deemed to have terminated this Agreement, all
shares issued under Sections 4.1 and 4.2 of this Agreement shall remain the
express property and ownership of the Consultant.  The Company waives all rights
and claims of ownership or control to the shares upon issuance to the
Consultant.




5.

NO REIMBURSEMENT OF EXPENSES




5.1

The parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Consultant on the Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Consultant for any bona fide expenses incurred by the Consultant on behalf of
the Company in connection with the provision of the Services provided that the
Consultant submits to the Company an itemized written account of such expenses
and corresponding receipts of purchase in a form acceptable to the Company
within 10 days after the Consultant incurs such expenses.  




6.

CONFIDENTIALITY




6.1

The Consultant shall not disclose to any third party without the prior consent
of the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Consultant hereby waives any moral
rights of authors or similar rights the Consultant may have in or to the results
and proceeds of the Consulting Services hereunder.




7.2

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Consultant, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Consultant shall not have any right, title or interest in or to
such insurance.




8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents, warrants and covenants to the Company as follows:




(a)

the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

the Consultant is not under any physical or mental disability that would hinder
the performance of his duties under this Agreement;




9.  

INDEMNIFICATION




9.1

the Consultant shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.




9.2

the Company shall indemnify and hold harmless the Consultant, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




10.

 NO OBLIGATION TO PROCEED  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 12.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).


2             

             




11.

RIGHT OF TERMINATION  




11.1

The Company and the Consultant shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 30 days
written notice after eleven months of service to the other of same.  The
Company’s right of termination pursuant to this section 13.1 shall be in
addition to the Company’s rights pursuant to below section 14.




12.

DEFAULT/DISABILITY




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Consultant shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  Upon any material
breach or default by the Consultant of any of the terms and conditions hereof,
or the terms and conditions of any other agreement between the Company and the
Consultant for the services of the Consultant, the Company shall immediately
have the right to suspend or to terminate this Agreement and any other agreement
between the Company and the Consultant for the services of the Consultant.




12.2

No act or omission of the Consultant hereunder shall constitute an event of
default or breach of this Agreement unless the Company shall first notify the
Consultant in writing setting forth such alleged breach or default and the
Consultant shall cure said alleged breach or default within 10 days after
receipt of such notice (or commence said cure within said ten days if the matter
cannot be cured in ten days, and shall diligently continue to complete said
cure).  Upon any material breach or default by the Company of any of the terms
and conditions hereof, or the terms and conditions of any other agreement
between the Company and the Consultant for the services of the Company, the
Consultant shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.




13.

COMPANY'S REMEDIES  




13.1

The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.

INDEPENDENT CONTRACTORS  




14.1

Nothing herein shall be construed as creating a partnership, joint venture, or
master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.




15.

MISCELLANEOUS PROVISIONS




(a)

Time.  
Time is of the essence of this Agreement.




(b)

Presumption.  
This Agreement or any section thereof shall not be construed against any party
due to the fact that said Agreement or any section thereof was drafted by said
party.




(c)

Titles and Captions.  
All article, section and paragraph titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor affect the interpretation of this Agreement.




(d)

Further Action.  
The parties hereto shall execute and deliver all documents, provide all
information and take or forbear from all such action as may be necessary or
appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  
If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  
The Company may assign this Agreement, in whole or in part, at any time to any
party, as the Company shall determine in its sole discretion; provided that, no
such assignment shall relieve the Company of its obligations hereunder unless
consented to by the Consultant in writing.  The Consultant may assign amounts
owing to the Consultant under this Agreement to any third party without consent
of the Company.  




(g)

Notices.  
All notices required or permitted to be given under this Agreement shall be
given in writing and shall be delivered, either personally or by express
delivery service, to the party to be notified.  Notice to each party shall be
deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire agreement.  
This Agreement contains the entire understanding and agreement among the
parties.  There are no other agreements, conditions or representations, oral or
written, express or implied, with regard thereto.  This Agreement may be amended
only in writing signed by all parties.




(i)

Waiver.  
A delay or failure by any party to exercise a right under this Agreement, or a
partial or single exercise of that right, shall not constitute a waiver of that
or any other right.




(j)

Counterparts.  
This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement.  In the event that the document is signed by one party and faxed to
another the parties agree that a faxed signature shall be binding upon the
parties to this agreement as though the signature was an original.




(k)

Successors.  
The provisions of this Agreement shall be binding upon all parties, their
successors and permitted assigns.




(l)

Counsel.  
The parties expressly acknowledge that each has been advised to seek separate
counsel for advice in this matter and has been given a reasonable opportunity to
do so.




(m)  Governing Law.
This Agreement will be governed by, and will be construed in accordance with,
the laws of the State of Nevada, without regard to its conflict of law rules.





IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




CANNABIS SCIENCE, INC.


Per: /s/Robert Melamede

Robert Melamede, President/CEO









CONSULTANT:


Per: /s/ Raymond Dabney 
Raymond Dabney, Trustee




3             

             




MANAGEMENT BONUS AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of the day of 1st day of January,
2013 (the “Effective Date”), entered into between Cannabis Science, Inc., with
its principal offices located at 6946 North Academy Blvd Suite B #254, Colorado
Springs, Colorado 80918 (the “Company” or “CBIS”) and Chad S. Johnson, with an
address of 1754 Willard Street, NW #3, Washington, DC 20009 (the “Consultant”)
in connection with the provision of the Consultant’s services to the Company.




WHEREAS:




A.

The Company is in the business of manufacturing, marketing and distributing
legal cannabis/hemp products worldwide;




B.

The Company wishes to engage the services of the Consultant as Chief Operating
Officer of the Company; and




C.

The Company and the Consultant wish to enter into a bonus agreement for their
mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS A CONSULTANT




1.1

The the Company hereby engages the Consultant as an independent contractor of
the Company, to undertake the duties and responsibilities in the capacity of
Chief Operating Officer and agrees to exercise those powers as requested by the
Company or its subsidiaries from time to time, (collectively the “Services”) and
the Consultant accepts such engagement on the terms and conditions set forth in
this Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for a period of one (1) year or until terminated earlier pursuant to
Sections 13 or 14 herein (the “Term”).  




3.

CONSULTANT SERVICES




3.1

The Consultant shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacity of Chief Operating Officer.
  The Consultant agrees that his duties may be reasonably modified at the
Company’s and the Consultant’s mutual agreement from time to time.




2.2

In providing the Services the Consultant shall:




·

comply with all applicable local statutes, laws and regulations;

·

not make any misrepresentation or omit to state any material fact which results
in a misrepresentation regarding the business of the Company;

·

not disclose, release or publish any information regarding the Company without
the prior written consent of the Company; and subject to section 5 herein, not
employ any person in any capacity, or contract for the purchase or rental of any
service, article or material, nor make any commitment, agreement or obligation
whereby the Company shall be required to pay any monies or other consideration
without the Company's prior written consent.



4             

             


4.

COMPENSATION




3.1

Bonus.  
As consideration for the signing of this Agreement and agreeing to the provision
of the Services, the Company shall compensate and issue to the Consultant
5,000,000 Rule 144 restricted shares of common stock of the Company, due and
payable by the Company upon signing this agreement as a good faith payment
towards consummating this Agreement for Services (the “Compensation”).  




3.2

Termination.  
In the event of termination of this Agreement by either party irrespective of a
breach, default or other event deemed to have terminated this Agreement, all
shares issued under Sections 4.1 and 4.2 of this Agreement shall remain the
express property and ownership of the Consultant.  The Company waives all rights
and claims of ownership or control to the shares upon issuance to the
Consultant.




5.

NO REIMBURSEMENT OF EXPENSES




5.1

The parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Consultant on the Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Consultant for any bona fide expenses incurred by the Consultant on behalf of
the Company in connection with the provision of the Services provided that the
Consultant submits to the Company an itemized written account of such expenses
and corresponding receipts of purchase in a form acceptable to the Company
within 10 days after the Consultant incurs such expenses.  




6.

CONFIDENTIALITY




6.1

The Consultant shall not disclose to any third party without the prior consent
of the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Consultant hereby waives any moral
rights of authors or similar rights the Consultant may have in or to the results
and proceeds of the Consulting Services hereunder.




7.2

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Consultant, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Consultant shall not have any right, title or interest in or to
such insurance.


5             

             


8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents, warrants and covenants to the Company as follows:




(a)

the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

the Consultant is not under any physical or mental disability that would hinder
the performance of his duties under this Agreement;




9.  

INDEMNIFICATION




9.1

the Consultant shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.




9.2

the Company shall indemnify and hold harmless the Consultant, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




10.

 NO OBLIGATION TO PROCEED  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 12.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.

RIGHT OF TERMINATION  




11.1

The Company and the Consultant shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 30 days
written notice after eleven months of service to the other of same.  The
Company’s right of termination pursuant to this section 13.1 shall be in
addition to the Company’s rights pursuant to below section 14.




12.

DEFAULT/DISABILITY




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Consultant shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  Upon any material
breach or default by the Consultant of any of the terms and conditions hereof,
or the terms and conditions of any other agreement between the Company and the
Consultant for the services of the Consultant, the Company shall immediately
have the right to suspend or to terminate this Agreement and any other agreement
between the Company and the Consultant for the services of the Consultant.




12.2

No act or omission of the Consultant hereunder shall constitute an event of
default or breach of this Agreement unless the Company shall first notify the
Consultant in writing setting forth such alleged breach or default and the
Consultant shall cure said alleged breach or default within 10 days after
receipt of such notice (or commence said cure within said ten days if the matter
cannot be cured in ten days, and shall diligently continue to complete said
cure).  Upon any material breach or default by the Company of any of the terms
and conditions hereof, or the terms and conditions of any other agreement
between the Company and the Consultant for the services of the Company, the
Consultant shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.


6            

             


13.

COMPANY'S REMEDIES  




13.1

The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.

INDEPENDENT CONTRACTORS  




14.1

Nothing herein shall be construed as creating a partnership, joint venture, or
master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.




15.

MISCELLANEOUS PROVISIONS




(a)

Time.  
Time is of the essence of this Agreement.




(b)

Presumption.  
This Agreement or any section thereof shall not be construed against any party
due to the fact that said Agreement or any section thereof was drafted by said
party.




(c)

Titles and Captions.  
All article, section and paragraph titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor affect the interpretation of this Agreement.




(d)

Further Action.  
The parties hereto shall execute and deliver all documents, provide all
information and take or forbear from all such action as may be necessary or
appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  
If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  
The Company may assign this Agreement, in whole or in part, at any time to any
party, as the Company shall determine in its sole discretion; provided that, no
such assignment shall relieve the Company of its obligations hereunder unless
consented to by the Consultant in writing.  




(g)

Notices.  
All notices required or permitted to be given under this Agreement shall be
given in writing and shall be delivered, either personally or by express
delivery service, to the party to be notified.  Notice to each party shall be
deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire agreement.  
This Agreement contains the entire understanding and agreement among the
parties.  There are no other agreements, conditions or representations, oral or
written, express or implied, with regard thereto.  This Agreement may be amended
only in writing signed by all parties.  




(i)

Waiver.  
A delay or failure by any party to exercise a right under this Agreement, or a
partial or single exercise of that right, shall not constitute a waiver of that
or any other right.




(j)

Counterparts.  
This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement.  In the event that the document is signed by one party and faxed to
another the parties agree that a faxed signature shall be binding upon the
parties to this agreement as though the signature was an original.




(k)

Successors.  
The provisions of this Agreement shall be binding upon all parties, their
successors and permitted assigns.




(l)

Counsel.  
The parties expressly acknowledge that each has been advised to seek separate
counsel for advice in this matter and has been given a reasonable opportunity to
do so.

 

(m)  Governing Law.
This Agreement will be governed by, and will be construed in accordance with,
the laws of the State of Nevada, without regard to its conflict of law rules.






IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




CANNABIS SCIENCE, INC.




Per: /s/Robert Melamede

Robert Melamede, President/CEO









CONSULTANT:


Per: /s/ Chad S. Johnson 


Chad S. Johnson, Esq.

 



7             

             


MANAGEMENT AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of the day of 1st day of January,
2013 (the “Effective Date”), entered into between Cannabis Science, Inc., with
its principal offices located at 6946 North Academy Blvd Suite B #254, Colorado
Springs, Colorado 80918 (the “Company” or “CBIS”) and Dr. Robert Melamede, with
an address of 1918 El Parque St. Apt 4, Colorado Springs, CO 80907-6798 (the
“Consultant”) in connection with the provision of the Consultant’s services to
the Company.




WHEREAS:




A.

The Company is in the business of manufacturing, marketing and distributing
legal cannabis/hemp products worldwide;




B.

The Company wishes to engage the services of the Consultant as an independent
contractor of the Company; and




C.

The Company and the Consultant have agreed to enter into a consulting agreement
for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS A CONSULTANT




1.1

The the Company hereby engages the Consultant as an independent contractor of
the Company, to undertake the duties and exercise those powers as requested by
the Company or its subsidiaries from time to time, (collectively the “Services”)
and the Consultant accepts such engagement on the terms and conditions set forth
in this Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for a period of five years (5) years or until terminated earlier
pursuant to Sections 13 or 14 herein (the “Term”).  




3.

CONSULTANT SERVICES




3.1

The Consultant shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacity of CEO and Interim CFO.   The
Consultant agrees that his duties may be reasonably modified at the Company’s
and the Consultant’s mutual agreement from time to time.




2.2

In providing the Services the Consultant shall:




·

comply with all applicable local statutes, laws and regulations;

·

not make any misrepresentation or omit to state any material fact which results
in a misrepresentation regarding the business of the Company;

·

not disclose, release or publish any information regarding the Company without
the prior written consent of the Company; and subject to section 5 herein, not
employ any person in any capacity, or contract for the purchase or rental of any
service, article or material, nor make any commitment, agreement or obligation
whereby the Company shall be required to pay any monies or other consideration
without the Company's prior written consent.





8           

             





4.

CONSULTANT COMPENSATION




3.1

Management Fees.  
As further compensation for the provision of the Services, the Company shall
issue to the Consultant the sum of 166,667 shares of Series A preferred stock in
the Company as compensation for services provided over the Term of this
Agreement, which is due and payable and deemed issued upon signing the Agreement
(the “Compensation”).  




3.2

Termination.  
In the event of termination of this Agreement by either party irrespective of a
breach, default or other event deemed to have terminated this Agreement, all
shares issued under Sections 4.1 and 4.2 of this Agreement shall remain the
express property and ownership of the Consultant.  The Company waives all rights
and claims of ownership or control to the shares upon issuance to the
Consultant.




5.

NO REIMBURSEMENT OF EXPENSES




5.1

The parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Consultant on the Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Consultant for any bona fide expenses incurred by the Consultant on behalf of
the Company in connection with the provision of the Services provided that the
Consultant submits to the Company an itemized written account of such expenses
and corresponding receipts of purchase in a form acceptable to the Company
within 10 days after the Consultant incurs such expenses.  




6.

CONFIDENTIALITY




6.1

The Consultant shall not disclose to any third party without the prior consent
of the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Consultant hereby waives any moral
rights of authors or similar rights the Consultant may have in or to the results
and proceeds of the Consulting Services hereunder.




7.2

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Consultant, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Consultant shall not have any right, title or interest in or to
such insurance.



9           

             





8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents, warrants and covenants to the Company as follows:




(a)

the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

the Consultant is not under any physical or mental disability that would hinder
the performance of his duties under this Agreement;




9.  

INDEMNIFICATION




9.1

the Consultant shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.




9.2

the Company shall indemnify and hold harmless the Consultant, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




10.

 NO OBLIGATION TO PROCEED  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 12.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.

RIGHT OF TERMINATION  




11.1

The Company and the Consultant shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 30 days
written notice after eleven months of service to the other of same.  The
Company’s right of termination pursuant to this section 13.1 shall be in
addition to the Company’s rights pursuant to below section 14.




12.

DEFAULT/DISABILITY




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Consultant shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  Upon any material
breach or default by the Consultant of any of the terms and conditions hereof,
or the terms and conditions of any other agreement between the Company and the
Consultant for the services of the Consultant, the Company shall immediately
have the right to suspend or to terminate this Agreement and any other agreement
between the Company and the Consultant for the services of the Consultant.




12.2

No act or omission of the Consultant hereunder shall constitute an event of
default or breach of this Agreement unless the Company shall first notify the
Consultant in writing setting forth such alleged breach or default and the
Consultant shall cure said alleged breach or default within 10 days after
receipt of such notice (or commence said cure within said ten days if the matter
cannot be cured in ten days, and shall diligently continue to complete said
cure).  Upon any material breach or default by the Company of any of the terms
and conditions hereof, or the terms and conditions of any other agreement
between the Company and the Consultant for the services of the Company, the
Consultant shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.


10            

             





13.

COMPANY'S REMEDIES  




13.1

The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.

INDEPENDENT CONTRACTORS  




14.1

Nothing herein shall be construed as creating a partnership, joint venture, or
master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.




15.

MISCELLANEOUS PROVISIONS




(a)

Time.  
Time is of the essence of this Agreement.




(b)

Presumption.  
This Agreement or any section thereof shall not be construed against any party
due to the fact that said Agreement or any section thereof was drafted by said
party.




(c)

Titles and Captions.  
All article, section and paragraph titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor affect the interpretation of this Agreement.




(d)

Further Action.  
The parties hereto shall execute and deliver all documents, provide all
information and take or forbear from all such action as may be necessary or
appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.
 If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  
The Company may assign this Agreement, in whole or in part, at any time to any
party, as the Company shall determine in its sole discretion; provided that, no
such assignment shall relieve the Company of its obligations hereunder unless
consented to by the Consultant in writing.  The Consultant may assign amounts
owing to the Consultant under this Agreement to any third party without consent
of the Company.  




(g)

Notices.  
All notices required or permitted to be given under this Agreement shall be
given in writing and shall be delivered, either personally or by express
delivery service, to the party to be notified.  Notice to each party shall be
deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire agreement.  
This Agreement contains the entire understanding and agreement among the
parties.  There are no other agreements, conditions or representations, oral or
written, express or implied, with regard thereto.  This Agreement may be amended
only in writing signed by all parties.




(i)

Waiver.  
A delay or failure by any party to exercise a right under this Agreement, or a
partial or single exercise of that right, shall not constitute a waiver of that
or any other right.




(j)

Counterparts.  
This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement.  In the event that the document is signed by one party and faxed to
another the parties agree that a faxed signature shall be binding upon the
parties to this agreement as though the signature was an original.




(k)

Successors.  
The provisions of this Agreement shall be binding upon all parties, their
successors and permitted assigns.




(l)

Counsel.  
The parties expressly acknowledge that each has been advised to seek separate
counsel for advice in this matter and has been given a reasonable opportunity to
do so.




(m) Governing Law.
This Agreement will be governed by, and will be construed in accordance with,
the laws of the State of Nevada, without regard to its conflict of law rules.




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




CANNABIS SCIENCE, INC.




Per: /s/ Chad S. Johnson 


Chad S. Johnson, Esq.











CONSULTANT:


Per: /s/Robert Melamede

Robert Melamede, President/CEO








11             

             



